[Cite as State v. Blevins, 2017-Ohio-8225.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 104704




                                       STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                     KARLOS BLEVINS
                                                       DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-14-586423-A

              BEFORE: Laster Mays, J., McCormack, P.J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED:                      October 19, 2017
                                    -i-



ATTORNEY FOR APPELLANT

Russell S. Bensing
600 IMG Building
1360 East Ninth Street
Cleveland, Ohio 44114


FOR APPELLANT

Karlos Blevins, pro se
Inmate No. 680296
Trumbull Correctional Institution
P.O. Box 901
Leavittsburg, Ohio 44430


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

By: Mahmoud S. Awadallah
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
ANITA LASTER MAYS, J.:

       {¶1} Defendant-appellant Karlos Blevins (“appellant”)1 appeals the trial court’s

mandatory transfer of appellant’s case from the Juvenile Division to the General Division

of the Cuyahoga County Court of Common Pleas to be tried as an adult. Based on the

Ohio Supreme Court’s recent ruling in State v. Aalim, Slip Opinion No. 2017-Ohio-2956

(“Aalim II”), we find appellant’s error to be without merit.

I.     Background

       {¶2} On March 15, 2014, appellant attended a dance held at the Garfield Heights

Community Center where a shooting occurred involving two gang factions. A firearm

wielded by appellant was tied to the shooting death of 15-year-old Davone Wright.

Appellant was 17 years old at the time of the incident.

       {¶3} Pursuant to the mandatory bindover provisions of R.C. 2152.10(A)(2)(b)

and 2152.12(A)(1)(b), appellant’s case was transferred from the Juvenile Division to the

General Division of the Cuyahoga County Court of Common Pleas. On July 1, 2014,



       1  On November 20, 2016, Blevins’s assigned counsel filed a brief under
Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), seeking
approval to withdraw on the ground that there were no nonfrivolous issues
available for appeal. On November 21, 2016, we held the motion in abeyance
pending the Ohio Supreme Court’s ruling in Aalim II. On January 26, 2017,
appellant filed a merit brief pro se. On February 21, 2017, after the release of the
opinion in Aalim, this court sua sponte denied the Anders motion and returned the
case to the regular docket. Briefing was completed, and Blevins was represented
by counsel at oral argument.
appellant was indicted by the Cuyahoga County Grand Jury for one count of aggravated

murder with firearm and criminal gang activity specifications; two counts of murder with

firearm and criminal gang activity specifications; two counts of felonious assault with

firearm and criminal gang activity specifications; one count of grand theft with a firearm

specification; one count of tampering with evidence; and two counts of aggravated rioting

with firearm and criminal gang activity specifications.

       {¶4}   On September 14, 2015, appellant pleaded guilty to aggravated murder

(R.C. 2903.01) with one- and three-year firearm specifications (R.C. 2941.141 and

2941.145), and to tampering with evidence (R.C. 2921.12(A)(1)).                The gang

specification was deleted, and the remaining charges were nolled.          Appellant was

sentenced to a term of 23 years to life on the aggravated murder charge with the one- and

three-year firearm specifications to be served prior to and consecutive to the 23-year

term. Appellant was also sentenced to three years for tampering with evidence to be

served concurrently with the aggravated murder sentence. This appeal ensued.2

II.    Analysis

       {¶5}   The sole assigned error in this case is whether appellant’s federal and state

due process rights were violated by the mandatory bindover statutes. At the time of the

filing of the instant appeal, the governing case law in State v. Aalim, Slip Opinion No.

2016-Ohio-8278 (“Aalim I”), was favorable to appellant’s case:


       2  A guilty plea is an admission of factual guilt but it does not preclude a
claim on appeal that challenges the trial court’s subject-matter jurisdiction. State v.
Fitzpatrick, 102 Ohio St.3d 321, 2004-Ohio-3167, 810 N.E.2d 927, ¶ 78-79.
        1.      The mandatory transfer of juveniles to the general division of
                common pleas court violates juveniles’ right to due process as
                guaranteed by Article I, Section 16 of the Ohio Constitution.

        2.      The discretionary transfer of juveniles 14 years old or older to the
                general division of common pleas court pursuant to the process set
                forth in R.C. 2152.10(B) and 2152.12(B) through (E) satisfies due
                process as guaranteed by Article I, Section 16 of the Ohio
                Constitution.

Id. at syllabus.

        {¶6} Upon motion by the state, the Ohio Supreme Court granted reconsideration

of its decision in Aalim I, and issued Aalim II. The court expressed concern that its

decision in Aalim I effectively:

        [U]surped the General Assembly’s exclusive constitutional authority to
        define the jurisdiction of the courts of common pleas by impermissibly
        allowing a juvenile-division judge discretion to veto the legislature’s grant
        of jurisdiction to the general division of a court of common pleas over this
        limited class of juvenile offenders.

Id. at ¶ 3.

        {¶7} The court vacated its decision in Aalim I and affirmed the appellate court’s

decision.      “[T]he mandatory bindover of certain juvenile offenders under R.C.

2152.10(A)(2)(b) and 2152.12(A)(1)(b) complies with due process and equal protection

as guaranteed by the Ohio and United States Constitutions.” Id. at ¶ 38.

        {¶8}    Pertinent here to appellant’s request that the case be remanded for an

amenability hearing,3 the court determined that substantive due process does not require


        3  An amenability hearing allows the juvenile court to consider whether a
juvenile is amenable to treatment and rehabilitation in the juvenile system.
that a juvenile defendant be granted an amenability hearing to determine whether the

defendant should be bound over as an adult because juvenile courts were not established

statewide by the General Assembly until 1937, and “the amenability hearing was not

added to the juvenile court system until 1969.” Aalim II at ¶ 17.

       Because Ohio’s Due Course of Law Clause and the federal Due Process
       Clause both predate the creation of juvenile courts in Ohio and throughout
       the United States, these provisions cannot have created a substantive right
       to a specific juvenile-court proceeding. Therefore, an amenability hearing
       cannot be “deeply rooted in this Nation’s history and tradition” and
       “‘implicit in the concept of ordered liberty.’”

Id., quoting Moore v. E. Cleveland, 431 U.S. 494, 551, 97 S.Ct. 1932, 52 L.Ed.2d 531

(1977), quoting Palko v. Connecticut, 302 U.S. 319, 325, 58 S.Ct. 149, 82 L.Ed. 288

(1977).

       {¶9} Finally, Aalim II considered the policy underlying the General Assembly’s

determination that the mandatory bindover provision was necessary “to provide special

measures for extraordinary cases, involving older or violent offenders.” Id. at ¶ 36.

       Prosecuting older juveniles who commit serious crimes in the general
       division of a common pleas court is rationally related to the legitimate state
       interest of fighting rising juvenile crime because it allows the most serious
       juvenile offenders to be prosecuted in the general division, where harsher
       punishments are available.

Id. at ¶ 36.

       {¶10} Based on the court’s holding in Aalim II, appellant is not entitled to the

requested relief. The assignment of error lacks merit.

       {¶11}    The trial court’s order is affirmed.

       It is ordered that the appellee recover from appellant costs herein taxed.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



__________________________________________
ANITA LASTER MAYS, JUDGE

TIM McCORMACK, P.J., and
SEAN C. GALLAGHER, J., CONCUR